Title: General Orders, 10 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 10th 1777.
Okehampton.Overton. Oxford.


The Commander in Chief approves the following sentences of a Court Martial, held the 7th Inst:, of which Col. Thomas Marshall of the 3rd Virginia regt was president.
Lieut: Kirtley of the 8th Virginia regiment, charged with “Disobedience of orders, and absenting himself three months, beyond the time allotted him to join his regiment” found not guilty of being absent from his regiment, three months, beyond the time allotted him; But guilty of disobedience of orders—sentenced to be discharged from the service.
Lieut: Tully Roberson of the 4th Virginia regimt charged with “Absenting himself from his regiment without leave”—found guilty of the charge, and sentenced to be discharged the service—and to forfeit his pay from the 30th of December last, ’till he joined his regiment again.
Lieut: Ford of the 4th Virginia regiment charged with “Disobedience of Orders, in the instance of firing a gun, without proper permission, in camp”—sentenced to receive a reprimand by the commanding officer of the said regiment, in the presence of the officers of the same.
John Smith of the 7th Pennsylvania regiment, formerly the 6th—charged with “Inlisting into the 9th Pennsylvania regiment, without a discharge from the 7th”—sentenced to receive 25 lashes, on his back, and the bounty of Twenty Dollars, which he received from the 9th Pennsylvania regiment, to be stopped out of his pay.
Peter Burney, of the 3rd New-Jersey regiment charged with “Desertion”—sentenced to be discharged.
Joshua Swoden, of the 1st New Jersey regiment charged with “Desertion”—sentenced to be discharged.

William Shaddock of the 9th Pennsylv: regimt tried by the same Court Martial the 2nd of June, for “Desertion”—omitted in former orders—sentenced to receive 25 lashes on his bare back.
Such regiments as have not already drawn Tomahawks, are immediately to provide themselves with at least one or two to a mess. The Quarter Master General is to charge those to the regiments, and each mess charged with what is delivered to it, that they may be returned when called for, or pay for them, if lost.
The Quarter Master General is to furnish each brigade, with an assortment of intrenching tools, which are always to accompany the brigade, under the care of the Brigade Quarter Master, and to be delivered to the order of the Brigadier, as occasion shall require—the tools already delivered to the regiments to be accounted for.
The commanding officer of every Corps is to keep an exact account, of the arms received and delivered, for the use of it, as there will be a careful inquiry into this matter, and a satisfactory account expected of them.
The movements of this army, either for offensive or defensive measures will be sudden; whenever they do happen; consequently no time can be allowed, either to draw or cook provisions; it may not be amiss therefore, again to remind the officers of the necessity of having their men provided agreeable to the order of the 8th Inst: and the Commissary is desired, if possible, to furnish biscuit and salt provisions, for this purpose, which the men may keep by them, and continue to draw their usual allowance.
It has been so often, and so pressingly recommended to officers to have no unnecessary baggage with them, that it is hoped the army is entirely unincumbered with it; but if the case should be otherwise, the General desires the Brigadiers will have it immediately removed—The Adjutant General will direct to what place. After this notice, officers are not to be surprised, if heavy boxes, great bedsteads &c.—are left in the field. A very small escort from the whole line, will be necessary to guard the baggage sent off, pursuant to this order, and to be composed of the most indifferent, but under the command of a careful officer.
The General is informed, that great complaints are made by the inhabitants nearest the enemy’s lines, of soldiers taking away their horses, and other property, and that in many instances they are countenanced by the officers, under the idea of the Inhabitants being Tories; expressly orders a stop to be put to such practices, or those who are convicted of them, will be brought to exemplary punishment—Such Inhabitants as are proper objects of punishment, will be dealt with in a legal way; but no officer, or soldier, is to judge for himself, and appropriate their property to their own use, or to seize it without proper orders.

The ground in the rear of the Artillery park, is to be considered as the Grand parade ’till further orders: All guards to mount and be dismissed there accordingly.
It is with inexpressible regret the Commander in Chief has been driven to the necessity of doing a severe, but necessary act of Justice, as an example of what is to be expected by those daring offenders, who, lost to all sense of duty, and the obligations they owe to their Country, and to mankind, wantonly violate the most sacred engagements, and fly to the assistance of an enemy, they are bound by every tie to oppose—A spirit of desertion is alone the most fatal disease that can attend an army, and the basest principle that can actuate a soldier; wherever it shews itself, it deserves detestation, and calls for the most exemplary punishment—What confidence can a General have in any soldier, who he has reason to apprehend may desert in the most interesting moments? What, but the want of every moral and manly sentiment, can induce him to desert the cause, to which he has pledged his faith, even with the solemnity of an oath, and which he is bound to support, by every motive of justice and good will to himself, and his fellow creatures? When such a character appears, it may almost be said in reference to it, that forbearance is folly; and mercy degenerates into cruelty—Notwithstanding this, and tho’ the General is determined to convince every man, that crimes of so atrocious a nature shall not be committed with impunity; yet as He is earnestly desirous to shew that he prefers clemency to severity—pardoning to punishing—He is happy to proclaim, the remission of their offences, to all the other prisoners now under sentence, and a releasement to all those now under confinement for trial—He hopes that they, and all others will have a proper sense of this Act of lenity, and will not be ungrateful, or foolish enough to abuse it: They will do well to remember that Justice may speedily overtake them, as it has done the unhappy man, whom they have seen fall a Victim to his own folly and wickedness—Those who are pardoned can expect no favor on a second offence—But, Why will soldiers force down punishment upon their own heads? Why will they not be satisfied to do their duty, and reap the benefits of it? The General addresses himself to the feelings of every man in the army; exhorting one and all, to consult their own honor and wellfare—to refrain from a conduct that can only serve to bring disgrace and destruction upon themselves, and ruin to their country—He intreats them not to sully the Arms of America, by their Infidelity, Cowardice or Baseness, and save him the anguish of giving Guilt the chastisement it demands—They are engaged in the justest cause men can defend—they have every prospect of success, if they do their part—Why will they abandon, or betray so great a trust? Why will they madly turn their backs upon glory, freedom and happiness?

After Orders. The Commander in Chief orders, that the baggage, and camp-equipage of the whole army, except the tents, which are not to be struck ’till further orders, be loaded this evening, and every thing in readiness to move at a moment’s warning—The troops supplied with provisions, agreeable to the orders of the 8th Instant. The Quarter Master General, Commissary General, and Commissary of military stores, to see that every thing in their respective departments be in moving order—All the Horses fixed to their respective waggons.
